
	
		II
		111th CONGRESS
		2d Session
		S. 3477
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 10, 2010
			Mr. Webb (for himself,
			 Mr. Warner, Mrs. McCaskill, Mr.
			 Burris, Mr. Bayh,
			 Mr. Nelson of Nebraska,
			 Mr. Tester, Mr.
			 McCain, Mr. Brown of
			 Massachusetts, and Mr.
			 Inhofe) introduced the following bill; which was read twice and
			 referred to the Committee on Armed
			 Services
		
		A BILL
		To ensure that the right of an individual
		  to display the Service Flag on residential property not be
		  abridged.
	
	
		1.Short titleThis Act may be cited as the
			 Blue Star/Gold Star Flag Act of
			 2010.
		2.DefinitionsIn this Act:
			(1)The term Service Flag means a
			 service flag for purposes section 901 of title 36, United States Code.
			(2)The terms condominium
			 association and cooperative association have the meanings
			 given such terms under section 604 of Public Law 96–399 (15 U.S.C.
			 3603).
			(3)The term residential real estate
			 management association has the meaning given such term under section 528
			 of the Internal Revenue Code of 1986 (26 U.S.C. 528).
			(4)The term member—
				(A)as used with respect to a condominium
			 association, means an owner of a condominium unit (as defined under section 604
			 of Public Law 96–399 (15 U.S.C. 3603)) within such association;
				(B)as used with respect to a cooperative
			 association, means a cooperative unit owner (as defined under section 604 of
			 Public Law 96–399 (15 U.S.C. 3603)) within such association; and
				(C)as used with respect to a residential real
			 estate management association, means an owner of a residential property within
			 a subdivision, development, or similar area subject to any policy or
			 restriction adopted by such association.
				3.Right To display the Service
			 FlagA condominium
			 association, cooperative association, or residential real estate management
			 association may not adopt or enforce any policy, or enter into any agreement,
			 that would restrict or prevent a member of the association from displaying the
			 Service Flag on residential property within the association with respect to
			 which such member has a separate ownership interest or a right to exclusive
			 possession or use.
		4.LimitationsNothing in this Act shall be considered to
			 permit any display or use that is inconsistent with—
			(1)any regulations prescribed by the Secretary
			 of Defense regarding rules or customs pertaining to the proper display or use
			 of the Service Flag; or
			(2)any reasonable restriction pertaining to
			 the time, place, or manner of displaying the Service Flag necessary to protect
			 a substantial interest of the condominium association, cooperative association,
			 or residential real estate management association.
			
